Title: Notes on Speeches of Homastubbee and Puckshunubbee, 13 December 1803
From: Jefferson, Thomas; Puckshunubbee; Homastubbee
To: 


               1803. Dec. 13. Mingo Omah Stebbé
               We are the fathers of red men
               has come far to state affrs his nation
               hopes will listen
               does not go into old talks
               to begin anew
               
               supposes has heard his business
               he is red, people poor, no slaves no money
               game destroyed. in debt.
               called on for paimt. no means but land
               not secret. public, not ashamd of poverty
               Indians who are decd. gave lands to British.
               this laid over till we desired line which was run 
               the land he wishes to sell is joining on Tombigby
               this he supposes we have heard before.
               the land he offers is by the voice of his nation
               this settled at mr Dinsmore’s
               he is going to move to other side of nation
               is that by our orders?
               he sent a talk from Ft. Adams askg. a factory on Tombigby. they were sent accdly.
               when they were sent with annuity asked for a bit of land to fix on.
               the annuity he thot a present not to be paid for in land.
               agent wanted a place higher up river or he would move to Chickasawhay or six towns or send them back
               the land they now offer is the last they can spare
               must now turn in to work.
               begs we will not incroach on land, but protect it
               this is what he has long wished to say, face to face
               little land many people hunting done, must work
               individuals want to buy land.
               will be reduced to poverty without assistce & protection
               has often heard of big white house, never saw it
               his house is also called White house, house of peace
               has heard of 3. fathers. 1st. decd. 3d here
               hopes will be always peace between reds & wh.
               he is willing to go on & see country as soon as talks are done, & to return back
               when he returns back to this place wishes to go back partly by water, but rather by land thro’ the Creek nation. he is a heavy man. yet was no more than a leaf on board ship. hopes to be sent back by land.
               the interpreter old as himself, agent has moved him to Chickasawhay. this part of nation was this our order.
               white people who read & write never forget
               not so with reds, nothing but memory.
               he is sent here by the young not the old.
               does not speak for the opposition party.
               
               Puckshanubbé
               his part of nation considd as one fire
               he never before spoke to the great men
               has come contrary to his expectn
               they have always been friends to whites
               never warred agt whites. never shed their blood
               poor red men
               people to whom old talks sent, all decd
               his part of nation without a great man
               what now says is from warriors of his part of nation
               there are crazy red people, young & foolish tho’ long acqd with whites.
               the elder decd. & gone
               he sent a talk by Genl Wilkinson Ft. Adams
               in that he proposed to come. he rejoices
               tho’ the day is cloudy he expresses what his heart thinks.
               his wishes always for peace
               white path from him to Chickasaws
               their talk all one tho a little way apart
               from them informn of whites
               his thoughts are only for to make provn
               glad to see me in my own house
               if I was young would invite to his house
               consider them as poor & love them.
               are red, surrounded by whites.
               has no thought of turng eyes but to us.
               hopes we will extricate from poverty
               white path is open. a long one.
               the mischief done by whites as well as reds
               white man always notes on paper.
               wishes what they now say may be committed to paper & sent to his red men that they may know what he said.
               it was to the English not to us they gave lands
               has been lately re-marked to us.
               the old who are decd sold it.
               but never heard they recieved anything for it.
               yet he does not ask pay, is too late.
               he cannot trace it down. can only repeat hearsay.
               when the English bot, their talks were in their country. promd shd. be the last line
               hopes it will be the last line that will be run between them & whites.
               Wilkinson’s line is come on paper.
               nobody to live on the line, a little way off.
               
               people settling on the line. disputes.
               poor. red. make nothing but children. make many
               lands scarce of game. great debt. cant pay
               their mercht. calls for money.
               if they had property to pay, would not beg.
               no money no slaves.
               has given land to pay debt if we will take it
               the place sold us is his favorite place.
               it is to be the last.
                remr will be soon filled with red people
               a man loves his chdr. hopes we will love & assist them
               little land, many people. willing to work, no means
               if any thing occurs will speak another day.
               [on verso:]
               land begins on bank of Talahatche Yazoo opposite where, Genl: Wilkinson begun his 
               running on a direct line across to Missipi
               their boundary with Chickasaws on the Mispi is Little prairies, a little below mouth of St. Francis 
               about 34–30
            